Citation Nr: 0025105	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  96-02 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for heart disease, to 
include hypertension.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1992 to 
November 1993.  

This appeal arises from a February 1995 rating decision of 
the Buffalo, New York, regional office (RO) which denied 
service connection for heart disease, to include 
hypertension.  The notice of disagreement was received in 
March 1995.  The statement of the case was issued in October 
1995.  The veteran's substantive appeal was received in 
October 1995.  This matter was remanded by the undersigned 
Member of the Board of Veterans' Appeals (Board) in December 
1997, and it has now been returned to the Board for appellate 
review.


FINDINGS OF FACT

1.  There is no evidence of complaints, treatment, or 
diagnosis of heart disease or hypertension during the 
veteran's active military service.

2.  The most recent clinical examination (conducted in 
February 1998) indicated that the evidence of record 
supported the conclusion that the veteran suffered peripartum 
cardiomyopathy and gestational hypertension in December 1994, 
that said disorders had been self-limiting, and that the 
veteran does not currently suffer from a chronic disability 
of the heart, to include hypertension.

3.  The veteran's claim for service connection for heart 
disease, to include hypertension, is not plausible under the 
law.



CONCLUSION OF LAW

The claim of entitlement to service connection for heart 
disease, to include hypertension, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

As part of her pre-enlistment screening, the veteran 
submitted a discharge summary from the Roseville Community 
Hospital dated in December 1987.  The summary indicated that 
the veteran underwent a Cesarean section to deliver a child.  
There were no findings made with regard to heart disease or 
hypertension at that time.  Similarly, at her enlistment 
examination, the veteran's heart was reported to be normal.  
Her blood pressure was 134/70.  Treatment notes dated in 
September and October 1992, respectively, indicated that her 
blood pressure was 116/60 and 124/68.

In October 1992, the veteran was seen for complaints of 
nausea while lying down and vomiting with diarrhea whenever 
she stood up.  She reported that she had recently 
participated in "grass drills".  Her blood pressure was 
156/76.  Subsequent readings were noted to have been 131/69 
and 144/88.  Following a physical examination, the assessment 
was dehydration syndrome with anxiety reaction.  The next 
day, the veteran's blood pressure was reported to be 156/70.  
She reported that she was feeling a little light-headed.  The 
impression was viral syndrome.

The veteran was seen for complaints of "personal problems" 
in March 1993.  She stated that various personal, financial, 
and professional problems were preventing her from 
concentrating or sleeping.  She also complained of a 
decreased appetite.  Her blood pressure was 102/88.  
Following a consultation with the mental health clinic in 
March 1993, the veteran was diagnosed as having adjustment 
disorder and an anxious mood.  

Subsequent service medical records reveal that the veteran 
was followed for a problem with excessive weight, and 
complaints of back pain.  In August 1993, her blood pressure 
was reported to be 120/70 and 118/68.  An October 1993 
memorandum reveals that it was recommended that the veteran 
undergo a medical review and examination due to her 
complaints of recurrent back pain and an inability to make 
satisfactory progress on a weight control program.  The 
report of the examination is not of record.

In January 1995, the veteran filed a claim for service 
connection for multiple disorders, including heart problems 
and hypertension.  She reported that she had been 
hospitalized for these problems in December 1994 at the 
William Beaumont Army Medical Center.

By a rating action dated in February 1995, service connection 
for heart disease and hypertension was denied.  The RO found 
there was no evidence that the veteran had been diagnosed as 
having, or received treatment for, either condition.

Medical records from the William Beaumont Army Medical Center 
dated in December 1994 were associated with the claims 
folder.  Those records show that the veteran was admitted for 
complaints of a two-day history of shortness of breath, 
dyspnea, and difficulty breathing.  She also endorsed feeling 
light-headed and tired.  She reported undergoing a Cesarean 
section five days earlier.  She added that she had noticed 
increased edema during the last three weeks of her pregnancy.  
Her blood pressure was 190/101.  Her heart had a regular rate 
and rhythm.  There were no murmurs.  The assessment was rule-
out peripartum cardiomyopathy and hypertension.  Following a 
cardiac catheterization, the veteran was diagnosed as having 
cardiomyopathy, mild/moderate systolic dysfunction; probably 
peripartum cardiomyopathy.  She was noted to have normal 
epicardial coronary arteries.  

The veteran filed a substantive appeal in October 1995.  She 
maintained that she was wrongfully treated for excessive 
stress during her active military service.  She stated her 
in-service complaints of adrenaline rushes, sleeplessness, 
frequent urination, and depression were all symptoms of her 
current cardiomyopathy and hypertension.  She contended that 
she suffered congestive heart failure during her military 
service, and again when she delivered her child in 1994.  The 
veteran said her in-service problem with exercising was also 
a sign of her undiagnosed hypertension and heart disease.  

In a statement received from her in September 1996, the 
veteran averred that her current heart problems were caused 
and aggravated by her active military service.  She said the 
RO had failed to consider crucial medical evidence in 
rendering its previous decision.  Specifically, she contended 
that the RO did not obtain and review the report of the chest 
X-ray that was taken at her discharge examination.  She said 
the X-ray clearly showed a distended left ventricle, which 
should have been identified as a heart problem.  The veteran 
indicated that she possessed the chest X-ray, but that she 
was only willing to submit it to the RO in person.

The veteran was afforded a VA cardiology examination in April 
1997.  She had atypical complaints of aches and pains, with 
paresthesia in her hands and circumoral region.  She also 
endorsed frequent nighttime urination and periodic episodes 
of shortness of breath.  The veteran reported that she was 
being treated for hypertension, ectopic beats, and fluid 
retention.  She said she was diagnosed as having peripartum 
cardiomyopathy following the birth of her last child in 
December 1994.  The medical records from her hospitalization 
in December 1994 were discussed.  A physical examination was 
conducted.  The veteran's blood pressure was 120/70 when 
sitting and 110/60 when standing.  An electrocardiogram was 
reported to be normal.  A chest X-ray indicated that the 
heart did not appear obviously enlarged.  There was no 
pulmonary edema.  Following receipt and review of the 
official chest X-ray report, an echocardiogram, and a nuclear 
ventriculogram, the examiner stated that, at the present 
time, there was no clinical electrocardiographic, radiologic, 
echocardiographic, or nuclear imaging evidence that the 
veteran had cardiomyopathy.  The examiner suggested that the 
veteran lose weight by dieting and increasing her physical 
activity.

In April 1997, service connection for heart disease with 
hypertension was denied.  The RO noted that clinical 
electrocardiographic, radiologic, echocardiographic, and 
nuclear imaging examination conducted in April 1997 had not 
indicated the presence of cardiomyopathy.  A supplemental 
statement of the case (SSOC) was mailed to the veteran that 
same month.

The matter was remanded by the Board in December 1997.  The 
Board found that the veteran had put VA on notice of evidence 
that could be relevant to her claim.  Specifically, the Board 
observed that the veteran had given a history of post-service 
treatment for hypertension and heart problems.  It was also 
noted that the veteran reported having a chest X-ray taken at 
her discharge examination that would support her claim of 
service connection.  The RO had failed to obtain the 
aforementioned evidence.  Without making a determination as 
to whether the veteran's claim for service connection was 
well grounded, the Board concluded that due process required 
that the matter be returned to the RO so that those records 
could be obtained.  See Robinette v. Brown, 8 Vet.App. 69 
(1995).

In a letter dated in February 1998, the RO asked the veteran 
to submit the names and addresses of all private health care 
providers who had treated her for hypertension since her 
military discharge.  She was also asked to submit copies of 
all service medical records she had in her possession.  The 
veteran responded that same month by submitting release forms 
for various VA and non-VA medical care providers.  She made 
no comment with regard to any service medical records she 
might have in her possession.

Medical records from the Canandaigua VA Medical Center 
(VAMC), Oswego Hospital, Crouse Irving Memorial Hospital, 
Sierra Medical Center, the El Paso Heart Clinic, and the 
Syracuse VAMC, dated from February 1995 to November 1997, 
were associated with the claims folder.  Those records 
reflect that the veteran received evaluations and treatment 
for, but not limited to, bronchitis, fluid retention, 
anxiety, peripartum myopathy, and pneumonia.  Significantly, 
a treatment note from the El Paso Heart Clinic dated in April 
1995 indicated that the veteran was seen for concerns related 
to peripartum myopathy.  Although she had felt "great" the 
week before, she said she had recently had some "skips".  
Her blood pressure was 120/80.  Subsequent treatment records 
from that facility show that she continued to complain of 
angina.  There were no findings pertaining to heart disease, 
hypertension, or the veteran's military service.

In December 1996, the veteran was admitted to the Sierra 
Medical Center for complaints of fluid retention.  She said 
she had also experienced episodes of shortness of breath.  
She gave a past medical history of congestive heart failure 
and cardiomyopathy.  Her blood pressure was 114/67.  Her 
heart had a regular rate and rhythm.  The diagnosis was 
cardiomyopathy and chronic congestive heart failure.

The veteran was seen at the Canandaigua VAMC in April 1997, 
for the purpose of refilling her prescriptions.  She gave a 
history of being diagnosed as having hypertension, congestive 
heart failure, and an enlarged heart.  Her blood pressure was 
138/88.  Her chest was clear.  There were no signs of 
congestive heart failure.  The diagnosis was hypertension.  

In November 1997, the veteran was admitted to the Crouse 
Irving Memorial Hospital, due to complaints of chest 
congestion and a cough lasting several days.  She gave a 
history of peripartum cardiomyopathy, hypertension, and 
congestive heart failure.  Reference was made to the results 
of cardiac tests conducted in 1994 and 1995.  The test 
reports were contained in a medical file that the veteran had 
brought with her.  On physical examination, the veteran's 
blood pressure was 133/69.  Her heart showed a regular rhythm 
and rate.  She had an unremarkable electrocardiogram.  A 
chest X-ray did not show any infiltrate or evidence of 
congestive heart failure.  The impression was that the 
veteran had had a history of cardiac problems but had 
recovered in terms of her ejection fraction.  She was 
diagnosed as having hemoptysis and acute bronchitis.  

Similar findings were made when the veteran was admitted to 
the Oswego Hospital in November 1997.  The discharge summary 
from that facility indicated that the veteran's history of 
cardiomyopathy had been evaluated.  In this regard, an 
echocardiogram was noted to have shown no signs or evidence 
of a cardiomyopathy or cardiac abnormality.  The veteran was 
instructed to discontinue Digoxin and Lasix, because there 
was no evidence of cardiomyopathy.

The veteran was afforded a VA cardiology examination in 
September 1998.  Her in-service and post-service medical 
history was reviewed.  This included a detailed discussion of 
her problem with increased blood pressure in December 1994 
and her subsequent evaluations and treatment for peripartum 
cardiomyopathy.  The veteran reported that she was currently 
taking Digoxin and Furosemide on an as-needed basis.  She 
said she had recently run out of her Atenolol.  Her blood 
pressure was 130/80.  Her heart had a regular rhythm and 
rate.  Reference was made to the April 1997 echocardiogram 
and MUGA scan, which had shown a normal ejection fraction and 
no wall motion abnormalities.  It was also noted that an 
April 1997 chest X-ray had been unremarkable.  

The diagnosis was peripartum cardiomyopathy.  The examiner 
stated that this diagnosis correctly fit the veteran's 
clinical picture.  She said the veteran appeared to have made 
a complete recovery from this condition, as there was no 
clinical or diagnostic evidence of current cardiac disease.  
The examiner said that it was not unusual for postpartum 
cardiomyopathy to be a self-limited process.  The veteran was 
also diagnosed as having hypertension.  In this regard, the 
examiner stated the veteran's hypertension appeared to fairly 
well controlled.  The examiner also observed that the 
veteran's blood pressure had also been normal at the time of 
her April 1997 examination.  

An addendum to the September 1998 examination report was 
received in February 2000.  Therein, the examiner stated that 
the veteran appeared to have had peripartum cardiomyopathy 
and pregnancy-associated hypertension.  The examiner noted 
again that the veteran's last echocardiogram was within 
normal limits, that there was no clinical evidence of 
congestive heart failure, and that her blood pressure reading 
at the time of the September 1998 examination, without 
medication, was within normal limits.  In this regard, rather 
than being a chronic condition, the examiner opined that the 
veteran's hypertension appeared to have been self-limited and 
related to her peripartum cardiomyopathy.

In March 2000, service connection for heart disease with 
hypertension was denied.  The RO held that the evidence of 
record showed that the veteran's post-service cardiovascular 
disorder, and associated hypertension, had been acute and 
transitory conditions.  Evidence that these conditions 
currently existed was found to be noticeably absent.  An SSOC 
was mailed to the veteran in April 2000.

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  Where a veteran served 90 days or 
more during a period of war, and cardiovascular disease, to 
include hypertension, becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. § 3.307, 
3.309 (1999).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  Thus, the threshold question to be 
addressed in this case is whether the veteran has presented 
evidence of a well-grounded claim.  If the veteran has not 
presented a well-grounded claim, the appeal must fail because 
the Board has no jurisdiction to adjudicate the claim.  Boeck 
v. Brown, 6 Vet.App. 14, 17 (1993). 

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit held 
that, under 38 U.S.C.A. § 5107(a), the Department of Veterans 
Affairs has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the U.S. Court of Appeals for Veterans Claims 
issued a decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet.App. 477, mot. for en banc consid. denied, 13 
Vet.App. 205 (1999) (per curiam order).

Because a well-grounded claim is neither defined by the 
statute nor the legislative history, it must be given a 
common-sense construction.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation. Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  However, to be well grounded, a claim must be 
accompanied by evidence that suggests more than a purely 
speculative basis for granting entitlement to the requested 
benefits.  Dixon v. Derwinski, 3 Vet.App. 261, 262-263 
(1992).  The Court of Appeals for Veterans Claims has held 
that evidentiary assertions accompanying a claim for VA 
benefits must be accepted as true for purposes of determining 
whether the claim is well grounded.  Exceptions to this rule 
occur when the evidentiary assertion is inherently incredible 
or when the fact asserted is beyond the competence of the 
person making the assertion.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  In addition, where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy, 1 Vet.App. at 81.  
A claimant would not meet this burden merely by presenting 
lay testimony, because lay persons are not competent to offer 
medical opinions.  Espiritu, 2 Vet.App. at 495.

A claim for service connection requires three elements, in 
order to be well grounded.  There must be competent evidence 
of a current disability (a medical diagnosis); incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and a nexus between the in service injury or 
disease and the current disability (medical evidence).  The 
third element may be established by the use of statutory 
presumptions.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  See 
also Brock v. Brown, 10 Vet. App. 155 (1997) (noting that a 
well-grounded claim for service connection requires medical 
evidence of a nexus between an in-service injury or disease, 
or the aggravation thereof, and a current disability).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
caselaw of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b), if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending upon the circumstances, relates the present 
condition to that symptomatology.  
Savage v. Gober, 10 Vet.App. 488 (1997).

Here, notwithstanding the fact that the veteran has yet to 
submit any medical evidence demonstrating an etiological 
relationship between her military service and her alleged 
heart problems, what is initially lacking under Caluza/Savage 
tests is medical evidence that the veteran currently suffers 
from cardiomyopathy, hypertension, or any other 
cardiovascular disorder.  As was noted above, the most recent 
clinical evidence fails to show that the veteran has been 
diagnosed with any cardiovascular disorder, to include 
cardiomyopathy and/or hypertension.  The only post-service 
evidence clearly establishing a diagnosis of cardiomyopathy 
and hypertension was from December 1994.  However, since that 
time, a VA examiner has opined that both of those conditions 
were related to her pregnancy at that time, and were 
therefore self-limited.  The February 2000 addendum to the 
September 1998 cardiology examination indicated that the 
veteran did not have a current chronic disability related to 
hypertension and/or cardiomyopathy.

The veteran's opinion, standing alone, is insufficient to 
establish the presence of current chronic disability related 
to the alleged heart problems that occurred in service.  
There is also no probative value in the veteran's assertions 
that she currently suffers from hypertension, cardiomyopathy, 
congestive heart failure, or the residuals thereto.  There is 
no evidence that she is a medical professional.  

The Court has repeatedly held that a claimant's assertion of 
her view as to medical cause-and-effect does not serve to 
establish, as fact, her contention that a claimed disorder is 
service-connected.  This is because, as a lay person, she is 
not competent to offer medical opinions, and, clearly, the 
veteran's view regarding her current claim is a medical 
opinion.  See Voerth v. West, 13 Vet. App. 117, 120 (1999) 
("Unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, cannot form the basis of a 
well-grounded claim.").  See also Bostain v. West, 
11 Vet.App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998), cert. denied, 119 S. Ct. 404 
(1998).  See also Espiritu v. Derwinski, supra; Moray v. 
Brown, 5 Vet.App. 211 (1993); Grottveit v. Brown, 5 Vet.App. 
91 (1993).  Therefore, she lacks the expertise to render a 
medical opinion regarding the cause of her claimed heart and 
hypertensive problems.


The Court has held, in Brammer v. Derwinski, 3 Vet.App. 223 
(1992), that, in the absence of proof of a present 
disability, there can be no valid claim for service 
connection.  See also Harris v. West, 11 Vet.App. 456, 461 
(1998), citing Brammer.  An appellant's belief that he or she 
is entitled to some sort of benefit simply because he or she 
had a disease, injury, or exposure while on active service is 
mistaken, as Congress specifically limited entitlement to 
service connection to cases where there is resulting 
disability.  Accordingly, the veteran's claims of service 
connection for heart disease, to include hypertension, must 
be denied.  Should the veteran obtain medical evidence that 
she has a current disability of the cardiovascular system, to 
include hypertension, and that the disability is 
etiologically related to her military service, such evidence 
may be used as a basis for reopening her claim.


ORDER

Entitlement to service connection for heart disease, to 
include hypertension, is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

